Order entered May 1, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00006-CR
                                       No. 05-13-00007-CR
                                       No. 05-13-00009-CR

                                JOY JANE KIRVEN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No.
                                 Dallas County, Texas
             Trial Court Cause Nos. F`1-46422-H, F12-56534-H, F12-50611-H

                                            ORDER
       The Court REINSTATES the appeals.

       On March 26, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On April 29, 2013, we received the record. Therefore, in

the interest of expediting the appeals, we VACATE the March 26, 2013 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.




                                                       /s/    DAVID EVANS
                                                              JUSTICE